 328 NLRB No. 1281NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Harborside Healthcare, Inc. and Service EmployeesInternational Union. Case 8ŒCAŒ30592July 8, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN ANDBRAMEPursuant to a charge filed on March 17, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on April 27, 1999, alleging that theRespondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 8ŒRCŒ15788.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer, admitting in part and deny-ing in part the allegations in the complaint, and assertingaffirmative defenses.On June 4, 1999, the General Counsel filed a Motionfor Summary Judgment.  On June 9, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of its objections to the conduct of theelection in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.1On the entire record, the Board makes the following                                                       1  Therefore, the Respondent™s motion to revoke certification and itsrequest that the complaint be dismissed are denied.FINDINGS OF FACTI. JURISDICTIONAt all material times the Respondent, a Massachusettscorporation, with an office and place of business inBeachwood, Ohio, has been engaged in the operation of
a nursing home.  Annually, the Respondent derives gross
revenues in excess of $100,000 and purchases and re-ceives goods and material in excess of $10,000 directlyfrom points located outside the State of Ohio.  We find
that the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and is a health care institution within the mean-ing of Section 2(14) of the Act.  We also find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.2II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held October 1, 1998, the Un-ion was certified on February 17, 1999, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time service and mainte-nance employees employed by the Employer at its3800 Park East Drive, Beachwood, Ohio facility, in-cluding certified nurses aides, restorative aides, activi-ties aides, housekeepers, central supply clerks, laundryaides, dietary aides, and maintenance assistants, but ex-cluding all technical and professional employees, officeclerical employees, medical records clerks, nursing sec-retaries, receptionists, admissions assistants, book-keeping and payroll employees, administrative assis-tants and schedulers, registered nurses, licensed practi-cal nurses, directors, managers, coordinators, cooks andPRNs, and all professional employees, guards, and su-pervisors as defined in the Act, and all other employ-ees.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout March 2, 1999, the Union, by letter, requestedthe Respondent to bargain, and, since about mid-March1999, the Respondent has refused.  We find that this re-fusal constitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.                                                       2 The Respondent™s answer asserts that the complaint allegations thatthe Respondent is engaged in commerce, that the Union is a labor or-ganization and that the unit is appropriate for the purposes of collectivebargaining, ﬁconstitute conclusions of law to which no responsivepleading is required.ﬂ  The Respondent stipulated to these subjects inthe underlying representation case and does not deny them now.  We
find, therefore, that the Respondent™s failure to file a responsive plea tothese allegations does not raise issues warranting a hearing. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2CONCLUSION OF LAWBy refusing on and after mid-March 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Harborside Healthcare, Inc., Beachwood,Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with Service Employees Inter-national Union, Local 47, AFLŒCIO, CLC, as the exclu-sive bargaining representative of the employees in thebargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time service and mainte-nance employees employed by the Employer at its3800 Park East Drive, Beachwood, Ohio facility, in-cluding certified nurses aides, restorative aides, activi-ties aides, housekeepers, central supply clerks, laundryaides, dietary aides, and maintenance assistants, but ex-cluding all technical and professional employees, officeclerical employees, medical records clerks, nursing sec-retaries, receptionists, admissions assistants, book-keeping and payroll employees, administrative assis-tants and schedulers, registered nurses, licensed practi-cal nurses, directors, managers, coordinators, cooks andPRNs, and all professional employees, guards, and su-pervisors as defined in the Act, and all other employ-ees.(b) Within 14 days after service by the Region, post atits facility in Beachwood, Ohio, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 8after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the eventthat, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since mid-March 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. July 8, 1999    John C. Truesdale,                      ChairmanWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ HARBORSIDE HEALTHCARE, INC.3WE WILL NOT refuse to bargain with Service Employ-ees International Union, Local 47, AFLŒCIO, CLC, asthe exclusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time service and mainte-nance employees employed by us at our 3800 Park EastDrive, Beachwood, Ohio facility, including certifiednurses aides, restorative aides, activities aides, house-keepers, central supply clerks, laundry aides, dietaryaides, and maintenance assistants, but excluding all
technical and professional employees, office clericalemployees, medical records clerks, nursing secretaries,receptionists, admissions assistants, bookkeeping and
payroll employees, administrative assistants and sched-ulers, registered nurses, licensed practical nurses, di-rectors, managers, coordinators, cooks and PRNs, andall professional employees, guards, and supervisors asdefined in the Act, and all other employees.HARBORSIDE HEALTHCARE, INC.